Citation Nr: 1025317	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residual bilateral leg 
injuries, to include cramps with exertion and Muscle Group XII 
involvement, status post bilateral leg fasciotomy.

2.  Entitlement to an increased (compensable) rating for the 
service-connected right leg scar due to fasciotomy.

3.  Entitlement to an increased (compensable) rating for the 
service-connected left leg scar due to fasciotomy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. POULSON, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied claims for increased (compensable) ratings 
for the service-connected right and left leg scars due to a 
bilateral fasciotomy.

On appeal in January 2009, the Board remanded the case for 
additional development, to include scheduling VA examinations of 
the arteries, veins, and muscles to determine the current 
severity of the Veteran's service-connected scars and the cause 
of the Veteran's bilateral leg pain.

The issues have been recharacterized to comport with the medical 
evidence of record.


FINDINGS OF FACT

1.  Currently diagnosed residual bilateral leg injuries, to 
include cramps with exertion and Muscle Group XII involvement, 
were first manifested during service after a bilateral leg 
fasciotomy, and competent evidence demonstrates continuity of 
symptoms.

2.  The Veteran's right leg scar due to fascial release is 
superficial, encompasses an area less than 929 square 
centimeters, is not unstable, is not painful upon examination, 
and does not result in any limitation of function.

3.  The Veteran's left leg scar due to fascial release is 
superficial, encompasses an area less than 929 square 
centimeters, is not unstable, is not painful upon examination, 
and does not result in any limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residual bilateral 
leg injuries, to include cramps with exertion and Muscle Group 
XII involvement, status post bilateral leg fasciotomy are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.303 (2009).

2.  The criteria for a compensable disability for a right leg 
scar due to fasciotomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118 Diagnostic 
Code 7805 (2009).

3.  The criteria for a compensable disability for a left leg scar 
due to fasciotomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 
7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The service connection claim is being granted.  Accordingly, any 
error committed with respect to either the duty to notify or the 
duty to assist was harmless and need not be discussed.  

The RO provided the Veteran pre-adjudication notice by letter 
dated in August 2003.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio  v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  A March 2006 letter provided the Veteran with 
notification of the laws regarding degrees of disability and 
effective dates.  The claims were subsequently readjudicated in 
an April 2010 supplemental statement of the case.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.   
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial,  normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d  1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions as 
to the etiology and severity of his leg scars.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

The service treatment records (STRs) show that the Veteran 
complained of leg pain as early as 1979.  A September 1979 
clinical record shows that the Veteran complained of pain down 
the left anterior ankle and calf.  Examination revealed a single 
lump on the distal anterior left leg.  There was minimal 
tenderness, and the impression was early varicosity.

In January, February and March 1980, the Veteran was evaluated 
for bilateral muscle herniation, although there was no bulging at 
the time of the examinations in January or March 1980, the 
Veteran explained that the small fascial hernias were only 
present post-exercise, according to the February 1980 examiner.

In September 1980, the Veteran complained of slight muscle cramps 
in the lower leg when running.  On examination, the Veteran's leg 
was slightly swollen.

A December 1981 clinical record indicates that the Veteran 
reported bilateral lower leg pain for the past 2 to 3 years, that 
was generally increased with running.  No obvious fascial hernia 
was noted, and the impression was anterior compartment syndrome 
related to overuse syndrome.  Other STRs from that time-period 
noted muscle hernias bilaterally.

The Veteran underwent a bilateral leg fasciotomy in July 1982.

Various consultation reports between 1982 and 1984 consistently 
show that the Veteran had a bilateral fasciotomy for anterior 
compartment syndrome, but remained symptomatic after the surgery.  
He continued to complain of pain in the legs with running and 
marching.  A January 1983 report, for example, shows that the 
Veteran had a possible recurrence of compartment syndrome, and a 
January 1984 report noted that the Veteran's left anterior 
compartment seems slightly swollen.  The assessment was bilateral 
compartment syndrome.

A July 1984 consultation sheet noted an assessment of normal EMG 
study without evidence of entrapment neuropathy, although there 
was decreased sensation around the scars, bilaterally.

At the time of the original claim of service connection, the 
Veteran reported to a VA examiner in June 1986, that he first 
noted painful knots on the right anterior lateral border of both 
legs back in 1978.  STRs support the Veteran's report, and the 
Veteran underwent a resection of the nodules in 1982.  He was 
told that they were muscle hernias and there has been no 
recurrence.  Nevertheless, the June 1986 examiner noted that the 
Veteran continued to have pain, which was worse with running.  
The scars on both legs were well-healed.  The examiner's 
assessment was:

Residual muscle hernias both legs - Unusual 
presentation.  There is no evidence of significant 
neurological deficit.  He has excellent muscle tone 
and strength.  NO evidence of a myopathy clinically.  
Unknown etiology for this sudden occurrence of 
bilateral hernias probably congenital.  The patient 
has normal musculoskeletal and neurological exam with 
the exception of well-healed scar.

VA treatment records show that the Veteran was diagnosed with 
deep vein thrombosis (DVT) in the left leg in 2001, and DVT in 
the right leg in 2004.  In a December 2006 rating decision, the 
RO determined that the DVT was not secondary to the service-
connected bilateral leg fasciotomy scars.  As such, an increased 
rating was denied, and a separate grant of service connection for 
DVT was also denied.

In March 2005, the RO obtained a VA medical opinion regarding a 
possible link between the Veteran's DVT and his fascial release 
in the lower compartment of both legs.  The examiner simply 
opined that the Veteran's fascial release surgeries were not the 
cause of his DVT because the examiner did not see how a simple 
fascial release in the anterior lower compartment of both legs 
could result in a hypercoagulable state.  However, he did not 
answer the question of why the Veteran continued to have the same 
pain in his legs before the fascial release surgery, after the 
fascial release surgery, and currently.  

The March 2009 VA arteries, veins, and muscles examination 
reports show that the examiner thoroughly reviewed the claim 
file.  He noted that the Veteran's bilateral leg pain began in 
1978, and that he had a bilateral fasciotomy in 1982.  The 
Veteran continued to have symptoms even after the surgery.  
Currently, he has tingling from his knees down to his toes, an 
aching in his legs at rest and also when he walks 100 yards, 
increased fatigability, and throbbing.  These symptoms worsen 
with prolonged standing.  The Veteran described mild flare-ups 
occurring once a week, and lasting for hours.  He stated that 
these flare-ups result in a 50 percent additional limitation of 
motion.  He also reported chronic swelling since 2001 and 2004, 
when he developed DVT in the left and right legs, respectively.  
Leg elevation provides no relief.  He has been on Coumadin and 
Lortab, which help his symptoms.  The examiner noted that the 
Veteran had a history of protein S deficiency.  The Veteran 
related that he had been unemployed since the plant where he 
worked had closed 2-5 years earlier. 

On physical examination, edema and skin discoloration were noted 
on both legs.  There was one small varicose vein on the right 
ankle.  Dorsalis pedis and posterior tibial pulses were 2+ 
bilaterally.  Doppler vascular studies done to evaluate for leg 
cramps after walking were normal.  The examiner noted that the 
injured muscles were Muscle Group XII, the bilateral tibialis 
anterior.  There was no evidence of intramuscular scarring.

The diagnosis residual leg cramps with exertion, which the 
examiner related to the in-service bilateral leg fasciotomy.  The 
examiner opined that, while the diagnosed disability caused a 
moderate impairment in chores, shopping and exercising, muscle 
function was normal in terms of comfort, endurance, and strength 
sufficient to perform activities of daily living.  He explained:

[A]lthough he also has post-phlebetic syndrome, the 
Veteran's symptoms of edema and aching are consistent 
with Postphlebitic syndrome, which is the development 
of venous insufficiency after deep vein thrombosis 
(DVT), he also has aching with exertion resembling his 
symptoms which he had prior to his DVT, therefore, 
part of his symptoms, the aching with exertion is as 
least as likely as not related to the fascial release 
surgery while in service . . . DVT is less likely as 
not (less than 50/50 probability) caused by or a 
result of leg muscle hernias and fascial release 
surgery.  The Veteran has protein S deficiency and 
smoking history which are risk factors in developing 
DVT.  There is no relationship between that surgery 
and the development of DVT over 20 years later.

STRs document leg pain in service after the bilateral leg 
fasciotomy.  STRs and post-service VA examination and treatment 
records reflect consistent reports of ongoing leg pain since that 
time.  The Veteran has consistently described his symptomatology, 
and doctors have reported a relatively steady disability picture 
over the years.  The March 2009 VA examiner found that residuals 
of the bilateral fasciotomy include pain, increased fatigability, 
and aching in the legs with exertion.  He noted injuries to 
Muscle Group XII in both legs.  The examiner determined that 
while muscle function is sufficient to perform activities of 
daily living, this condition has a moderate effect on chores, 
shopping, and exercise.  The Veteran has stated that flare-ups 
result in a 50 percent additional limitation of motion.  He is 
competent to describe his observable symptoms, and his statements 
are bolstered by the medical findings.  Residual bilateral leg 
injuries, to include leg cramps with exertion and Muscle Group 
XII involvement, status post bilateral leg fasciotomy are now 
diagnosed.  The competent evidence of record establishes current 
residuals of bilateral leg muscle injuries that originated in 
service, and have persisted since that time.

Accordingly, service connection for residual bilateral leg 
injuries, to include aching with exertion and Muscle Group XII 
involvement, status post bilateral leg fasciotomy is warranted.

III. Increased Ratings

The Veteran seeks a compensable rating for the service-connected 
right and left leg scars due to fascial release.  Service 
connection for both leg scars was established in July 1986.  At 
that time, noncompensable ratings were assigned.  The Veteran 
asserts that his leg scars are worse than the rating assigned.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

A scar not involving the head, face, or neck can be rated under 
Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805. 38 C.F.R. § 
4.118 (2009).  However, assigning multiple ratings for the 
Veteran's scar disabilities would constitute prohibited 
pyramiding. 38 C.F.R. § 4.14.

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 39 
square centimeters (sq. cm.).  Under DC 7802 a 10 percent rating 
is warranted for a scar, other than on the head, face, or neck, 
that is superficial and does not cause limited motion and exceeds 
an area of 929 sq. cm.  Under DC 7803 a 10 percent rating is 
warranted for a scar that is superficial and unstable, and under 
DC 7804 a 10 percent rating is warranted for a scar that is 
painful on examination.  There is no medical evidence of record 
indicating that the Veteran's scars are deep or cause limited 
motion, are together 929 sq. cm. or more, are unstable, or are 
painful on examination.  The March 2009 VA examination 
establishes that the Veteran's two scars are 6.5 centimeters in 
length.  Neither scar is tender to palpation.  They are not 
adherent to underlying tissue and do not result in limitation of 
motion or loss of function.  Therefore, the Veteran's scars do 
not warrant a compensable rating under DCs 7801-7804.

Diagnostic Code 7805 addresses scars and indicates they can be 
rated on limitation of function of affected part.  38 C.F.R. § 
4.118, DC 7805 (2009).  There is no medical evidence that the 
Veteran's scars by themselves cause a limitation of function of 
either leg, and a compensable rating for the Veteran's scars 
under DC 7805 is not warranted.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to the service-
connected scars, and marked interference of employment has not 
been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.














ORDER

Service connection for residual bilateral leg injuries, to 
include cramps with exertion and Muscle Group XII involvement, 
status post bilateral leg fasciotomy is granted.

Entitlement to an increased (compensable) rating for the service-
connected right leg scar due to fasciotomy is denied.

Entitlement to an increased (compensable) rating for the service-
connected leg scar due to fasciotomy is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


